Citation Nr: 0116515	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the veteran's application to reopen a 
claim for service connection for disabilities of the left 
shoulder, low back, left hip and left leg.  This appeal also 
stems from a September 2000 rating decision that denied the 
veteran's claim for entitlement to a TDIU.  This latter claim 
is deferred pending the completion being sought in the remand 
order below.


REMAND

Appellate review of the claims folder shows that in his VA 
Form 9, Substantive Appeal, dated in October 2000, the 
appellant requested a hearing before a member of the Board at 
the RO.  


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO. 



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
